Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 11/28/2022, have been entered and made of record.

Claims 1-31 are pending with claims 1-4 and 16-20 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 11/28/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-10, 13-14, 16, 18-19, 22-26 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of Beach et al. (“Beach”) [US 2011/0109971 A1]

Regarding claim 1, Norton meets the claim limitations as follows:
A medical imaging system comprising (i.e. an optical system 8) [Fig. 2]: a camera assembly (i.e. ‘a video camera 96’) [Fig. 2] comprising:

an imaging sensor assembly (i.e. ‘a video camera 96’) comprising at least one imaging sensor [Fig. 2: ‘a video camera 96’] for imaging a scene (i.e. an ‘observed sample 3’) [Fig. 2];

at least one focusing optical element (i.e. ‘long focal length achromat 90’) [Fig. 2; col. 8, ll. 1-6] for focusing light onto the imaging sensor assembly;

at least one reflecting optical element (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2; col. 8, ll. 1-6] for reflecting light received by the camera assembly from the scene toward the at least one focusing optical element,

wherein reflecting the light causes the scene to be at least one of inverted (i.e. ‘right angle prism 82’ half-inverting (i.e. 900 rotation ) ‘sample beam 46’ and ‘penta prism 86’ inverting ‘sample beam 63’) [Fig. 2, col. 7, ll. 60-67; col. 8, ll. 1-6] and reverted at the imaging sensor assembly; and 

a camera controller (i.e. ‘video camera 96’) [Fig. 2, 3] configured to reorient the scene to generate a non-reverted and non-inverted image of the scene based on image data received from the imaging sensor [col. 8, ll. 1-6: ‘A penta prism is used … so that the image received by video camera 96 is a non-inverted image of wafer 3’].
Norton does not disclose explicitly the following claim limitations:
wherein reflecting the light causes the scene to be at least one of inverted and reverted at the imaging sensor assembly; and 

a camera controller configured to reorient the scene to generate a non-reverted and non-inverted image of the scene based on image data received from the imaging sensor.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
wherein reflecting the light causes the scene to be at least one of inverted [Fig. 10 shows inverted (upside down) F at P3] and reverted [Fig. 10 shows reverted (backward) F at P2] at the imaging sensor assembly; and 

a camera controller configured to reorient the scene [Fig. 10 shows a non-reverted and non-inverted image of F at P4] to generate a non-reverted and non-inverted image of the scene based on image data received from the imaging sensor [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’].
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.


Regarding claim 2, Norton meets the claim limitations as follows:
The system of claim 1, wherein the camera controller (i.e. ‘video camera 96’) [Fig. 2, 3]  is configured to reorient the scene by controlling the camera assembly so that data is read from the at least one imaging sensor in reverse (i.e. read from Penta prism 86 in reverse of the inverted image by the right-angle prism 82) [Fig. 2, 3: the Penta prism 86 reverts the inverted image from the right-angle prism 82]  with respect to at least one dimension of the at least one imaging sensor.
Norton does not disclose explicitly the following claim limitations:
wherein the camera controller is configured to reorient the scene by controlling the camera assembly so that data is read from the at least one imaging sensor in reverse with respect to at least one dimension of the at least one imaging sensor.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
wherein the camera controller is configured to reorient the scene [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’] by controlling the camera assembly so that data is read from the at least one imaging sensor in reverse [Fig. 10 shows reverted (backward) F at P2] with respect to at least one dimension of the at least one imaging sensor.
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.


Regarding claim 3, Norton meets the claim limitations as follows:
The system of claim 3, wherein the camera controller is configured to reorient the scene by reordering (i.e. to reverse) the image data received from the imaging sensor [Fig. 2, 3: the Penta prism 86 rotates and reverts the inverted image from the right-angle prism 82]  to generate the non-reverted and non-inverted (i.e. reoriented) image of the scene [col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].
Norton does not disclose explicitly the following claim limitations:
wherein the camera controller is configured to reorient the scene by reordering the image data received from the imaging sensor to generate the non-reverted and non-inverted image of the scene.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
wherein the camera controller is configured to reorient the scene [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’] by reordering the image data received from the imaging sensor to generate the non-reverted and non-inverted image of the scene [Fig. 10 shows original F at P4].
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.


Regarding claim 6, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6] is configured to invert the scene.


Regarding claim 7, Norton meets the claim limitations as follows:
The system of claim 6, wherein the imaging sensor assembly is configured so that the at least one imaging sensor (i.e. camera 96) receives a reverted scene [Fig. 2, 3 show camera 96 receiving an inverted scene from a penta prism 86].
Norton does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 6, wherein the imaging sensor assembly is configured so that the at least one imaging sensor receives a reverted scene.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
wherein the imaging sensor assembly is configured so that the at least one imaging sensor receives a reverted scene [Fig. 10 shows reverted (backward) F at P2].
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.


Regarding claim 8, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements is configured to reflect the light only once (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 9, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements comprises a right angle prism (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 10, Norton meets the claim limitations as follows:
The system of claim 1, wherein the camera assembly (i.e. ‘a video camera 96’) [Fig. 2 shows the camera 96 is oriented at a right angle relative to the optical axis ’65’ of the focusing element ‘90’] is configured for mounting a scope at a right angle orientation relative to an optical axis of the at least one focusing optical element.


Regarding claim 13, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements is configured to reflect light at a right angle (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 14, Norton meets the claim limitations as follows:
The system of claim 1, wherein the one or more reflecting optical elements is configured to reflect light at an angle that is in a range from 80° to 100° (i.e. ‘right angle prism 82’ inverting ‘sample beam 46’) [Fig. 2; col. 8, ll. 1-6].


Regarding claim 16, Norton meets the claim limitations as follows:
A method for medical imaging (i.e. an optical system 8) [Fig. 2, 3], the method comprising: 

receiving light from a scene (i.e. an ‘observed sample 3’) [Fig. 2, 3] at a camera assembly (i.e. ‘a video camera 96’) [Fig. 2, 3] that comprises at least one reflecting optical element (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2, 3; col. 8, ll. 1-6] and an imaging sensor assembly (i.e. ‘a video camera 96’) [Fig. 2, 3: ‘a video camera 96’];

reflecting light received by the camera assembly from the scene toward the imaging sensor assembly via the at least one reflecting optical element (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2, 3; col. 8, ll. 1-6. See rejection of claim 1 limitation: ‘at least one reflecting optical element for reflecting light’], wherein
 
reflecting the light causes the scene to be at least one of inverted (i.e. ‘right angle prism 82’ half-inverting (i.e. 900 rotation ) ‘sample beam 46’ and ‘penta prism 86’ inverting ‘sample beam 63’) [Fig. 2, 3; col. 7, ll. 60-67; col. 8, ll. 1-6. See rejection of claim 1 limitation: ‘wherein reflecting the light causes the scene …’] and reverted at the imaging sensor assembly; 

focusing the reflected light onto the imaging sensor assembly (i.e. ‘long focal length achromat 90’) [Fig. 2, 3; col. 8, ll. 1-6. See rejection of claim 1 limitation: ‘at least one focusing optical element’] with at least one focusing optical element; 

transmitting image data (i.e. ‘sample beam 46’, ‘a camera beam 65’) [Fig. 2, 3] generated from the focused light from the imaging sensor assembly (i.e. ‘a video camera 96’) [Fig. 2, 3: ‘a video camera 96’] to a camera controller (i.e. ‘a video camera 96’) [Fig. 2, 3 show transmitting beam 65 generated from the focused light 46 to a video camera 96]; and 

reorienting the scene by the camera controller (i.e. ‘a video camera 96’) to generate a non-inverted and non-reverted image of the scene from the data generated by the imaging sensor assembly [col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’. See rejection of claim 1 limitation: ‘a camera controller configured to reorient the scene …’].
Norton does not disclose explicitly the following claim limitations:
wherein reflecting the light causes the scene to be at least one of inverted and reverted at the imaging sensor assembly; and 

reorienting the scene by the camera controller to generate a non-inverted and non-reverted image of the scene from the data generated by the imaging sensor assembly.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
wherein reflecting the light causes the scene to be at least one of inverted [Fig. 10 shows inverted (upside down) F at P3] and reverted [Fig. 10 shows reverted (backward) F at P2] at the imaging sensor assembly; and 
reorienting the scene [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’] by the camera controller to generate a non-inverted and non-reverted image of the scene [Fig. 10 shows a non-reverted and non-inverted image of F at P4] from the data generated by the imaging sensor assembly [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’].
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.


Regarding claim 18, Norton meets the claim limitations as follows:
The method of claim 16, wherein reorienting the scene comprises reading data from at least one imaging sensor of the imaging sensor assembly in reverse (i.e. read from Penta prism 86 in reverse of the inverted image by the right-angle prism 82) [Fig. 2, 3: the Penta prism 86 reverts the inverted image from the right-angle prism 82]  with respect to at least one dimension of the at least one imaging sensor [Fig. 2, 3: the Penta prism 86 rotates and reverts the inverted image from the right-angle prism 82; col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].
Norton does not disclose explicitly the following claim limitations:
wherein reorienting the scene comprises reading data from at least one imaging sensor of the imaging sensor assembly in reverse with respect to at least one dimension of the at least one imaging sensor.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
wherein reorienting the scene [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’] comprises reading data from at least one imaging sensor of the imaging sensor assembly in reverse [Fig. 10 shows reverted (backward) F at P2] with respect to at least one dimension of the at least one imaging sensor.
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.


Regarding claim 19, Norton meets the claim limitations as follows:
The method of claim 16, wherein reorienting the scene comprises reordering (i.e. to reverse) the image data received from the imaging sensor [Fig. 2, 3: the Penta prism 86 rotates and reverts the inverted image from the right-angle prism 82]  to generate the non-reverted and non-inverted image of the scene [col. 8, ll. 1-6: ‘the image received by video camera 96 is a non-inverted image of wafer 3’].
Norton does not disclose explicitly the following claim limitations:
wherein reorienting the scene comprises reordering the image data received from the imaging sensor to generate the non-reverted and non-inverted image of the scene.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
wherein reorienting the scene [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’] comprises reordering the image data received from the imaging sensor to generate the non-reverted and non-inverted image of the scene [Fig. 10 shows a non-reverted and non-inverted image of F at P4].
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.


Regarding claim 22, all claim limitations are set forth as claim 6 in the method form and rejected per discussion for claim 6.

Regarding claim 23, all claim limitations are set forth as claim 7 in the method form and rejected per discussion for claim 7.

Regarding claim 24, all claim limitations are set forth as claim 8 in the method form and rejected per discussion for claim 8.

Regarding claim 25, all claim limitations are set forth as claim 9 in the method form and rejected per discussion for claim 9.

Regarding claim 26, all claim limitations are set forth as claim 10 in the method form and rejected per discussion for claim 10.

Regarding claim 29, all claim limitations are set forth as claim 13 in the method form and rejected per discussion for claim 13.

Regarding claim 30, all claim limitations are set forth as claim 14 in the method form and rejected per discussion for claim 14.



Claims 4-5 and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of in view of Beach et al. (“Beach”) [US 2011/0109971 A1] further in view of Hoffer et al. (“Hoffer”) [US 2017/0020364 A1]

Regarding claim 4, Norton in view of Beach meets the claim limitations set forth in claim 1.
Norton does not disclose explicitly the following claim limitations:
The system of claim 1, wherein the camera controller is configured to detect a configuration of the camera assembly based on camera assembly configuration data stored in the camera assembly and generate the non-reverted and non-inverted image of the scene based on the camera assembly configuration data.
However in the same field of endeavor Hoffer discloses the deficient claim as follows: 
wherein the camera controller is configured to detect (i.e. ‘reading’) a configuration of the camera assembly [para. 0009: ‘reading configuration data, …, from a configuration data storage device of the camera control unit] based on camera assembly configuration data stored [para. 0009: ‘reading configuration data, …, from a configuration data storage device of the camera control unit] in the camera assembly and generate the non-reverted and non-inverted image of the scene based on the camera assembly configuration data [para. 0009: ‘configuring the image signal pre-processing unit with the configuration data’; para. 0033: ‘The image signal pre-processing unit 4 is … for generating an image signal stream’; para. 0034: ‘The image signal processing unit 7 is set up in a manner known per se for preparing the image signal stream from the image signal pre-processing unit 4’].
Norton, Beach and Hoffer are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Beach and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to adapt the image processing with different camera heads [Hoffer: para. 0005].


Regarding claim 5, Norton in view of Beach meets the claim limitations set forth in claim 4.
Norton does not disclose explicitly the following claim limitations:
The system of claim 4, wherein the camera controller is connected via a cable to a camera head comprising the imaging sensor assembly and the camera assembly configuration data is stored in the cable or in the camera head.
However in the same field of endeavor Hoffer discloses the deficient claim as follows: 
wherein the camera controller [Fig. 1, 2: ‘The camera control unit 2’] is connected via a cable [Fig. 1, 2: cable 13, 17] to a camera head [Fig. 1, 2: ‘the camera head 3’] comprising the imaging sensor assembly [Fig. 1, 2: image sensor 6] and the camera assembly configuration data is stored in the cable [Fig. 2: storage 9 at the end of the cable 13] or in the camera head [Fig. 1; para. 0009, 0060: ‘reading configuration data, …, from a configuration data storage device of the camera control unit].
Norton, Beach and Hoffer are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Beach and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to adapt the image processing with different camera heads [Hoffer: para. 0005].



Regarding claim 20, all claim limitations are set forth as claim 4 in the method form and rejected as per discussion for claim 4.

Regarding claim 21, all claim limitations are set forth as claim 5 in the method form and rejected as per discussion for claim 5.



Claims 11-12, 15, 18-19, 26-28 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of Beach et al. (“Beach”) [US 2011/0109971 A1] further in view of Davis et al. (“Davis”) [US 2018/0161024 A1]


Regarding claim 11, Norton in view of Beach meets the claim limitations set forth in claim 10.
Norton does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 10, wherein a camera head comprises the imaging sensor assembly and the endoscope is removably mounted to the camera head.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein a camera head comprises the imaging sensor assembly and the endoscope is removably mounted to the camera head [Fig. 5, 6: camera 5 removable from ‘the cannula tube’].
Norton, Beach and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Beach and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 12, Norton in view of Beach meets the claim limitations set forth in claim 10.
Norton does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 10, wherein, when the scope is mounted to the camera assembly, an optical axis of the scope is perpendicular to the optical axis of the at least one focusing optical element.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein, when the scope is mounted to the camera assembly, an optical axis of the scope is perpendicular to the optical axis of the at least one focusing optical element [Fig. 3 shows an optical axis of the cannula tube perpendicular to the focusing optical element].
Norton, Beach and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Beach and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 15, Norton meets the claim limitations as follows:
The system of claim 1, wherein the imaging sensor assembly comprises at least one prism (i.e. ‘right angle prism 82’ and penta prism 86’) [Fig. 2; col. 8, ll. 1-6] for reflecting the focused light to the at least one imaging sensor.
Norton does not disclose explicitly the following claim limitations (emphasis added):
wherein the imaging sensor assembly comprises at least one prism for reflecting the focused light to the at least one imaging sensor.
However in the same field of endeavor Davis discloses the deficient claim as follows: 
wherein the imaging sensor assembly comprises at least one prism for reflecting the focused light to the at least one imaging sensor [Fig. 3-6 show the image sensor assembly 5 comprising one prism 12].
Norton, Beach and Davis are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Beach and Davis as motivation to modify Norton’s imaging system for the imaging system receiving a reverted scene from a right-angle prism to suit a method of medical imaging.


Regarding claim 27, all claim limitations are set forth as claim 11 in the method form and rejected per discussion for claim 11.

Regarding claim 28, all claim limitations are set forth as claim 12 in the method form and rejected per discussion for claim 12.


Regarding claim 31, all claim limitations are set forth as claim 15 in the method form and rejected per discussion for claim 15.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (“Norton”) [U.S Patent No. 5,747,813] in view of Beach et al. (“Beach”) [US 2011/0109971 A1] further in view of Toth et al. (“Toth”) [US 2020/0060526 A1]

Regarding claim 17, Norton meets the claim limitations set forth in claim 16.
Norton does not disclose explicitly the following claim limitations:
The method of claim 16, further comprising receiving camera configuration data at the camera controller and generating the non-inverted and non-inverted image of the scene based on the camera configuration data being indicative of incorrect orientation of the scene at the imaging sensor assembly.
However in the same field of endeavor Beach discloses the deficient claim as follows: 
further comprising receiving camera configuration data at the camera controller and generating the non-inverted and non-inverted image of the scene [Fig. 10 shows original F at P4; [para. 0105: ‘The captured image may be reoriented using well known software manipulation techniques’] based on the camera configuration data being indicative of incorrect orientation of the scene at the imaging sensor assembly.
Norton and Beach are combinable because they are from the same field of camera.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton and Beach as motivation to modify Norton’s imaging system to a camera software to reorient the scene because it is well-known manipulation techniques.
Neither Norton nor Beach discloses explicitly the following claim limitations:
further comprising receiving camera configuration data at the camera controller and generating the non-inverted and non-inverted image of the scene based on the camera configuration data being indicative of incorrect orientation of the scene at the imaging sensor assembly.
However in the same field of endeavor Toth discloses the deficient claim as follows:
further comprising receiving camera configuration data at the camera controller and generating the correctly oriented image of the scene based on the camera configuration data being indicative of incorrect orientation of the scene at the imaging sensor assembly [Fig. 9; para. 0019, 0084: ‘acquiring signals from the at least one of an accelerometer and gyroscope caused by rotation of the endoscope … rotating the image  … in response to the signals to correct the orientation of a selected configuration’].
Norton, Beach and Toth are combinable because they are from the same field of camera
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Norton, Beach and Hoffer as motivation to modify Norton’s imaging system to detect configuration data to correct the image orientation to a selected configuration of the endoscope. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488